PER CURIAM.
Action for personal injuries.
On the cross-examination, by, the plaintiff, of the witness Mrs. Hardin, she was asked: “Was she (plaintiff) complaining that afternoon (i. e., the day of the alleged injury) ?” Complaints of pain, suffering, and symptoms indicative of injury, made by the party alleged to have been injured, are admissible in evidence.—W. U. Tel. Co. v. Henderson, 89 Ala. 510, 521, 7 South. 419, 18 Am. St. Rep. 148; B’ham R. Co. v. Hale, 90 Ala. 8, 10, 8 South. 142, 24 Am. St. Rep. 748; B. B. L. & P. Co. v. Rutledge, 142 Ala. 195, 202, 39 South. 338; K. C., M. & B. R. R. Co. v. Butler, 143 Ala. 262, 38 South. 1024. There was no error in allowing the question.
To the quoted question the witness replied: “Plaintiff stopped at my house that evening as she was going home; just said that she got hurt, hurt her back, the train game Tier a jerk.” The defendant moved the court to exclude the whole answer, which the court declined to do. The italicized part of the answer might well have been excluded, on properly limited motion, because it was a mere narration of the cause of the injury.—Birmingham R. Co. v. Hale, supra. But the motion assailed the answer as a whole, when parts of it were unobjectionable. The court cannot be put in error for overruling a motion embracing legal and illegal testimony. The objection must specify.
There is no merit in the assignment predicated upon the inquiry as to what position the witness Miss McCoy held at the time mentioned.
The judgment must be affirmed.
Affirmed.
Note. — The above opinion was prepared by Mr. Justice McClellan of the Supreme Court, before the transfer of the case to this court, and is adopted by this court.